NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2007-3257

                               CONSTANCE R. SPEED,

                                                             Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                             Respondent,

                                          and

                         UNITED STATES POSTAL SERVICE,

                                                             Intervenor.


      Kenneth M. Plaisance, of New Orleans, Louisiana, argued for petitioner.

      Calvin M. Morrow, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, argued for respondent. With him on the brief
were B. Chad Bungard, General Counsel; and Rosa M. Koppel, Deputy General
Counsel.

       Allison Kidd-Miller, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for intervenor. With her on
the brief were Jeanne E. Davidson, Director; and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2007-3257

                               CONSTANCE R. SPEED,

                                                      Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent,

                                          and

                         UNITED STATES POSTAL SERVICE,

                                                      Intervenor.

                                   Judgment
ON APPEAL from the         Merit Systems Protection Board

in CASE NO(S).             DA0353060594-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    Per Curiam (MICHEL, Chief Judge, LINN, Circuit Judge, and Zagel*, District Judge).

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT


DATED June 6, 2008                          /s/ Jan Horbaly
                                           Jan Horbaly, Clerk


*Honorable James B. Zagel, District Judge, United States District Court for the
Northern District of Illinois, sitting by designation.